DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The channel part in claim 1 is not considered invoking a means plus function since the generic placeholder is modified by sufficient structure in the claim, specifically the first and second channel for mixing.
Claim 10 is considered invoking a means plus function for emulsifying part, since the generic placeholder is not modified by sufficient structure. Paragraph 25 of the specification teaches an orifice as sufficient structure for the emulsifying part.
Claim 11 does not recite sufficient structure for the emulsifying part and is considered invoking a means plus function.
Claim 12 recites an orifice as sufficient structure for the emulsifying part and is not considered invoking a means plus function. 

Claim Objections
Claim 10 is objected to. It is suggested that “a second confluence portion” be amended to “a confluence portion” since the preceding claims from which claim 10 depends do not recite a first confluence portion. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 6, 13, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Buenger (U.S. Patent 6,817,753) in view of Werner (U.S. Patent 8,596,498). 
Regarding claim 1, Buenger teaches an apparatus for manufacturing instantly emulsified cosmetics (figure 1, see column 1 lines 4-7) comprising: 
Regarding claim 1, Buenger teaches a pump provided in the housing for discharging an instantly emulsified emulsion to the outside of the apparatus (pump system B); a first container provided in the housing for storing an internal fluid (stock chamber item A’ ); a second container provided in the housing for storing a functional fluid including a functional raw material (stock chamber item A); a third container provided in the housing for storing an external fluid (column 1 line 67 -column 2 line 4 teaches two or more stock chambers, which is considered teaching a third container capable of storing an external fluid); a channel part provided in the housing for receiving the external fluid, the internal fluid and the functional fluid to generate an emulsion (thin channels lowercase letter c  are considered reading on a channel part for generating an emulsion); and a tube for providing the pump with the emulsion generated in the channel part (item d, column 4 dispensing tube line 47), wherein the channel part includes a first channel for mixing the internal fluid and the functional fluid to generate a mixed fluid (one of the thin channels lower case c from which material feeds from lowercase b); and a second channel for mixing the mixed fluid provided from the first channel and the external fluid to generate an emulsion (a second of the thin channels lower case C, additionally, the reference teaches that materials can be added at a later time from a separate formulation until directly before use, see column 4 lines 11-20). Regarding claim 4, Buenger teaches a plate housing multiple channels (see item capital letter C) and a connecting flow path connecting the first and second channels (most downstream portion of lowercase item c is considered reading on a connecting flow path). Regarding claim 18, Buenger teaches a method for manufacturing instantly emulsified cosmetics (column 1 lines 4-7); comprising the steps of: manipulating a pump provided in by a user (column 4 lines 47-48 and 53-59); mixing an internal fluid discharged from a first container provided in the apparatus and a functional fluid discharged from a second container provided in the housing by the manipulation of the pump to produce a mixed fluid in a first channel (column 4 teaches active ingredients, and additives, multiple channels lower case c); creating an emulsion by mixing the mixed fluid generated in the first channel and an external fluid discharged from a third container together in a second channel to be instantly emulsified (column 2 lines 43-47 teaches an emulsion, column 1 line 67 -column 2 line 4 teaches two or more stock chambers, which is considered teaching a third container, column 4 lines 14-19 teaches various additives, one of which is considered reading on an external fluid and the section also teaches adding different active ingredients being applied at different points in time); and providing the emulsion generated in the second channel to the pump through a tube connected to the pump (item c is taught as multiple channels which are connected to Pump item B).
Regarding claims 1 and 18, Buenger is silent to the housing. Buenger is silent to the language of claims 2 and 3. Regarding claim 4, Buenger is silent to multiple plates. Regarding claim 15, 
Regarding claim 1, Werner teaches a housing (item 112) for a cosmetic mixer (manifold assembly 130) with a pump (150) and three cartridges (items 115). 
It would have been obvious to one of ordinary skill in the art to modify the mixer of Buenger with the housing assembly of Werner in order to prevent contamination of the components and to prevent active ingredient exposure to the user.  Regarding claims 2 and 3, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to rearrange the stock containers in order to allow for a more compact apparatus since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Regarding claim 4, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to duplicate the number of plates in order to allow for easier disassembly of the mixing apparatus since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 5, Buenger teaches wherein the first channel and the second channel are disposed on the same plane (channels of lowercase item c are located in the plane of uppercase item C).
Regarding claim 6, Buenger teaches a first flow path for providing an internal fluid from the first container to the first channel (item b extending from A’); a second flow path for providing a functional fluid from the second container to the first channel (item b extending from A); and a third flow path for providing an external fluid to the second channel from the third container (column 1 line 67 -column 2 line 4 teaches two or more stock chambers, which is considered teaching a third container capable of storing an external fluid, the third stock chamber is considered inherently requiring a third item b in order to feed material to the mixer). 
Regarding claims 13 and 14, the materials being worked upon are considered intended use of the apparatus. The stock chambers of Buenger are considered capable of containing vitamin derivative, a polyol in which vitamin C is disclosed, and water. 
Regarding claim 17, Buenger teaches wherein an internal fluid, a functional fluid, and an external fluid are supplied to the channel part by the pressure generated by the manipulation of the pump, thereby generating the emulsion, and the generated emulsion is supplied to the pump through the tube (column 3 lines 15-17 “and unpressurised packaging systems from which the formulations are withdrawn with the aid of pump systems.”).

Allowable Subject Matter
Claims 7-12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming any objection above (specifically for claim 10).
Regarding claim 7, the prior art does not teach or fairly suggest the apparatus with the combination of the injection holes, confluence portion configuration, and discharge hole.
Regarding claim 10, the prior art does not teach or fairly suggest the apparatus with the combination of  the injection holes, and the emulsifying part, and a discharging path for guiding an emulsion generated in the emulsifying part to a second discharge hole for providing it to the tube. 
Regarding claim 15, the prior art does not teach or fairly suggest the apparatus with the combination of a fourth container, a third channel for mixing emulsion generated in the second channel from the fourth container, wherein the tube is connected to the third channel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANSHU BHATIA/Primary Examiner, Art Unit 1774